Citation Nr: 0627928	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected residuals of left knee 
injury, status post-reconstruction surgery.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left foot disability, 
status post-fracture of cuboid bone.  

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for right index finger 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to January 
1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Thereafter, the case was transferred to the San 
Juan RO, which is presently handling the current appeal.

In April 2004, the veteran was scheduled for a personal 
hearing at the San Juan RO.  However, he failed to appear.

The claims of service connection for low back disability and 
right index finger disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's left knee 
disability has been manifested by no more than slight 
instability; moderate instability, compensable limitation of 
motion, or arthritis is not shown.  

2.  Throughout the appeal period, the veteran's service-
connected left foot disability has been productive of no more 
than moderate disability.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2005). 

2.  The criteria for a disability rating in excess of 10 
percent for service-connected left foot disability, status 
post-fracture of cuboid bone, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).

3.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the initial rating and service connection 
claims decided herein, the veteran was advised of VA's duties 
to notify and assist in the development of the claim.  The RO 
provided the veteran VCAA notice by letters dated in May 2005 
and August 2005.  The veteran was notified of the evidence 
needed to substantiate his claims.  The veteran was also 
notified that VA would obtain service records and VA records, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The RO 
also informed the veteran VA would obtain records in the 
custody of a Federal agency.  Both the May 2005 and the 
August 2005 letters specifically informed the veteran to 
submit any pertinent evidence in his possession.  

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letters, the Statement of the Case (SOC) and the 
Supplemental SOCs and to supplement the record after notice 
was given.  He has had ample opportunity to participate in 
the adjudicatory/appeal process, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  It is not alleged that notice 
has been inadequate.  Therefore, no further notice is 
required.  

To the extent that the veteran was not advised of the 
criteria governing disability ratings and effective dates of 
awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman, supra.), as these criteria have no 
significance unless a claim is allowed, and the decision 
below does not do so. 

Regarding the duty to assist, the veteran's pertinent 
treatment records have been secured.  He has not identified 
any records of VA or private evaluations or treatment records 
that remain outstanding.  Regarding the veteran's claim for 
service connection for bilateral hearing loss disability, VA 
need not obtain an examination as the evidentiary record does 
not show that the veteran currently suffers from that 
disability.  See 38 C.F.R. § 3.159(c)(4)(C); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Regarding the veteran's 
initial rating claims, the RO arranged for a VA examination 
in May 2005.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App 119 (1999), the CAVC 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as the ones herein at issue) in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  Left Knee 

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24,  
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

In the case at hand, service medical records note that the 
veteran injured his left knee in October 1997; the diagnosis 
was medial collateral ligament (MCL) tear.  The veteran re-
injured his knee in June 1998; thereafter he underwent MCL 
reconstruction and was issued a knee brace.

Post-service medical treatment records show that the veteran 
received private treatment for his left knee disability from 
Dr. Elsie Negrin Rivera.  In a statement received June 2005, 
Dr. Rivera stated that the veteran had been her patient since 
April 2003 and did not have any improvements with his left 
knee and had been on painkillers and muscle relaxants.  He 
was given a knee brace.  Private treatment records show that 
beginning in April 2003, the veteran consistently complained 
of pain and swelling in his left knee.  Edema and pain was 
observed in the left knee as well as inflammation.  In May 
2005, the veteran complained of pain in his left knee and 
limitation of motion was observed.  

A May 2005 VA examination report notes the veteran's 
complaints of frequent swelling, locking, decreased range of 
motion in the left knee, decreased tolerance to standing 
position, and difficulty in squatting and going up and down 
stairs.  He also described occasional giving away of the left 
knee and inability to run and to do household chores such as 
mowing the lawn and using a trimmer.  The veteran stated that 
his pain was 8 out of 10 on the medial aspect and has 
decreased ambulation as a result.  Physical examination 
showed that the veteran's range of motion in his left knee 
was from 125 degrees of flexion to 0 degrees of extension; 
pain began at 125 degrees flexion.  The veteran also had 
tenderness to palpation on the medial joint line and at the 
MCL and had left knee pain with valgus stress.  He did not 
have instability towards valgus or varus stress and was 
negative for Lachman, McMurray's, and anterior-posterior 
drawer tests.  The veteran was observed to have a left lower 
extremity limp and used a left knee brace.  The veteran did 
not have ankylosis or any constitutional signs of 
inflammatory arthritis.  X-rays of the left knee were normal.  
He was diagnosed as having left knee MCL strain residuals.

Although the veteran wears a brave on his left knee, the 
record does not contain objective medical evidence of more 
than slight instability or subluxation in the left knee.  
Therefore, a rating in excess of 10 percent based on such 
impairment is not warranted.  Furthermore, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria) 
are not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Because governing VA General Counsel opinions allow for 
separate ratings for recurrent subluxation or lateral 
instability of the knee and compensable limitation of motion 
of the knee, it also necessary to consider whether the left 
knee warrants a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (for limitation of flexion) or 
Diagnostic Code 5261 (for limitation  of extension).  
Throughout the rating period, the veteran's left knee 
disability has never been manifested by limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees, see 
Diagnostic Codes 5260, 5261, so a compensable limitation of 
motion has never been shown.  Notably, consideration of a 
separate rating under Diagnostic Code 5003 is not indicated, 
as arthritis has never been shown on X-ray.  Consequently, a 
separate rating based on limitation of motion is not 
warranted.

B.  Left Foot

The RO has evaluated the veteran's left foot disability as 10 
percent disabling pursuant to the criteria set forth at 38 
C.F.R. § 4.71a, Diagnostic Code 5284, pertaining to other 
foot injuries.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

Service medical records note that the veteran sprained his 
ankle in May 1998 while walking on a treadmill.  X-rays also 
revealed a left cuboid crush fracture, non-displaced.

Post-service private medical records show that the veteran 
was treated by Dr. Rivera for left foot pain beginning in 
April 2003.  In April 2004, the veteran's complaints of pain, 
and findings of edema and muscle swelling were observed in 
the veteran's left foot.  

A May 2005 VA examination report notes the veteran's 
complaints of increased sensitivity of his left lateral foot.  
He stated that he could not tolerate firm or tight shoes or 
contact on the left lateral foot.  He stated that contact 
caused throbbing pain, which increased with weight bearing.  
During left foot pain flare-up, the veteran experienced 
decreased ambulation.  He used a one-point cane and stated 
that his was independent in activities of daily living.  
Physical examination showed that the veteran had mild left 
lateral foot swelling and no bony abnormalities.  Range of 
motion of the left ankle was 20 degrees ankle dorsiflexion 
and 45 degrees plantar flexion.  There was pain in the 
lateral foot during dorsiflexion.  The examiner noted that 
the veteran was not limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  There was 
tenderness to palpation at cuboid left midlateral foot and at 
fifth metacarpal.  He was negative for anterior-posterior 
drawer test.  There was no unusual show wear pattern 
indicating abnormal weight bearing and no skin or vascular 
changes.  The veteran had difficulty rising on his left foot, 
toes and heels.  He could squat only half way down, which 
caused pain and pressure on the left lateral foot.  He was 
able to pronate and supinate his left foot from the sitting 
position.  X-rays of the left foot were normal.  The veteran 
was diagnosed as having left foot cuboid fracture residuals.  

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected left foot disability is more than moderate, 
even considering the additional factors set forth in 38 
C.F.R. §§ 4.40 and 4.45.  As detailed above, the Dr. Rivera 
stated that the veteran's left foot symptoms consist of pain, 
swelling and edema.  The VA examination report, however, 
shows that the veteran had normal range of motion and that he 
was not limited by pain, fatigue, weakness, or lack of 
endurance.  There was tenderness to palpation at the cuboid 
and the veteran had difficulty in squatting and rising on his 
left foot, but was able to pronate and supinate.  Based on 
the foregoing, the Board finds that the objective evidence of 
record does not reflect that the veteran's service-connected 
left foot symptomatology is productive of more than moderate 
foot disability.  Indeed, no medical professional has 
characterized the veteran's left foot disability as more than 
moderate.  A rating in excess of 10 percent under Diagnostic 
Code 5284 is therefore not warranted, including with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

C.  Extraschedular Considerations

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for both the left knee and left foot 
disabilities.  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case.  The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record shows that the veteran has not been hospitalized 
for treatment of his left knee or left foot disabilities.  In 
addition, the record does not show that he has any symptoms 
outside of the rating criteria for which he is not being 
compensated.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The record shows that the 
veteran was working as a store supervisor until he had a 
myocardial infarction, after which he quit his job.  
Therefore, the evidence shows that he is unemployed due to a 
non-service connected disability.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).

D.  Conclusion 

As such, the preponderance of the evidence is against the 
veteran's claims for ratings higher than 10 percent for his 
left knee and left foot disabilities.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385`; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss disability.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
record does not contain a diagnosis of hearing loss 
disability.  In fact, the record does not contain any medical 
treatment records showing any complaints, treatments or 
findings of hearing loss.  

Service medical records note that on examination in February 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
15
10
20
20



On examination in April 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
10
5
15
20
15

On examination in September 1998, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
10
5
15
15
20

These audiograms obtained during service disclosed pure tone 
thresholds of less than 40 decibels at the pertinent 
frequencies, and thresholds of 26 decibels or greater at less 
than three of the pertinent frequencies for both ears.  
Moreover, the Board notes that the veteran has submitted no 
post-service medical evidence of hearing loss disability.

In the absence of any competent evidence of current hearing 
loss, the Board must conclude the veteran does not currently 
suffer from that disability.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.  
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).




ORDER

An initial evaluation in excess of 10 percent for service-
connected residuals of left knee injury, status post-
reconstruction surgery, is denied.

An initial evaluation in excess of 10 percent for service-
connected left foot disability, status post-fracture of 
cuboid bone is denied.

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required for the veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide these claims so that the 
veteran is afforded every possible consideration.

Service medical records show that the veteran was treated for 
injury to the index finger of the right hand in May 1997, 
which occurred while playing sports.  He had decreased range 
of motion and edema.  The veteran was also treated for a back 
injury in February 1998.  Treatment records show that 
treatment improved his back, but he continued to have muscle 
spasms.  Following service, the veteran received private and 
VA treatment for chronic low back pain.  A VA treatment 
record from March 2003 noted history of a fall during active 
military duty.  Private treatment records from July 2004 show 
that the veteran was diagnosed as having severe low back 
muscle spasm.  The veteran also received private treatment 
for the second finger of the right hand.  In December 2003, 
slight edema and inflammation of the right hand was observed.  

Given that the veteran has submitted medical evidence 
supporting his claims for a low back injury and a right index 
finger injury, on remand he should be afforded a VA 
examination to obtain medical opinions as to the etiology of 
any currently diagnosed low back and right index finger 
disabilities.  In the Board's view, such opinions are 
necessary for a determination on the merits of the claims.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, the RO is reminded that, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, 
the RO should provide the veteran notice regarding the degree 
of disability and effective dates of awards in accordance 
with Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for 
service connection for low back 
disability and right index finger 
disability, the RO should provide the 
veteran notice regarding the degree of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims file must be made available to the 
examiner, and the examiner should review 
the claims file and indicate in the 
report that the claim file was in fact 
reviewed.  Any indicated tests should be 
accomplished.  

The examiner should state whether it is 
at least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current low back 
and right index finger disabilities had 
their onset during the veteran's active 
service or are related to any in-service 
disease or injury, including the injuries 
described above.  A detailed rationale 
for any opinion expressed should be 
provided.

3.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


